Citation Nr: 0934328	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-03 634	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to secondary service connection for left 
upper extremity neuropathy.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1972 to June 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied service 
connection for left upper extremity neuropathy, to include 
left-sided numbness and weakness, claimed as secondary to 
service-connected mid-back fibromyositis.  This appeal also 
arises from a February 2003 rating action that denied a T/R.

In his January 2004 Substantive Appeal, the Veteran requested 
a Board hearing at the RO.  In a May 2004 contact report, an 
RO official noted that the Veteran had telephoned to cancel 
his hearing request. 

By decision of April 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

Received in April 2007 was a statement from the Veteran 
wherein he claimed service connection for hypertension.  
Received in February 2008 was a statement from the Veteran 
wherein he claimed service connection for kidney and liver 
disabilities.  Received in March 2009 was a statement from 
the Veteran wherein he claimed service connection for carpal 
tunnel syndrome.  Those issues have not been adjudicated by 
the RO and are not properly before the Board for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate action.  

The Board's decision on the issue of secondary service 
connection for left upper extremity neuropathy is set forth 
below.  The T/R issue is addressed in the REMAND section of 
this decision following the ORDER, and is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for secondary service connection for 
left upper extremity neuropathy on appeal has been 
accomplished.

2.  An organic neurological disability of the left upper 
extremity is not currently objectively demonstrated.


CONCLUSION OF LAW

The criteria for secondary service connection for left upper 
extremity neuropathy are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for secondary 
service connection for left upper extremity neuropathy on 
appeal has been accomplished.

A June 2005 post-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to secondary service connection.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, the type of evidence that the VA was responsible 
for obtaining, to include Federal records, and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the June 2005 letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2005 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran after the December 2002 rating 
action on appeal.  However, the Board finds that, in this 
appeal, the delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the Veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 RO 
notice letter, the RO gave the Veteran further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in April 2007 and February 2009 (as reflected in 
the Supplemental Statements of the Case) (SSOCs).  
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a July 2007 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records up to 
2008.  The Veteran was afforded comprehensive VA examinations 
in October 2002, July 2007, and December 2008.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In April 2006, the Veteran requested the RO to proceed with 
readjudicating his claim based on the evidence of record.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the secondary service connection matter currently under 
consideration.  In this regard, the Board notes the veteran's 
representative's June 2009 suggestion that the medical 
evidence in this case is inadequate, in that the Veteran was 
not afforded a VA rheumatology examination to determine the 
etiology of his claimed left-sided numbness.  

By decision of April 2005, the Board remanded this case to 
the RO for further development of the evidence, to include 
affording the Veteran a VA rheumatology examination to 
determine the nature and etiology of any left-sided numbness.  
The examiner was requested to identify any disability 
manifested by left-sided numbness and to indicate whether 
such disability was related to the veteran's military service 
or his service-connected back disorder, and to provide the 
complete rationale for all opinions expressed.

Although the Veteran was not afforded a VA rheumatology 
examination, the Board notes that he was afforded a 
comprehensive VA neurological examination in December 2008 
that substantially complied with the Board's remand 
instructions.  Appellate review of the report of the latter 
December 2008 examination discloses that it contains the 
veteran's complaints pertaining to left-sided numbness, the 
examining physician's thorough review of all evidence of 
record contained in the claims folder and pertinent aspects 
of the veteran's medical history pertaining to the left 
extremity, detailed clinical findings showing no current 
organic left upper extremity neuropathy on examination, 
diagnoses, and the VA examiner's conclusions and well-
reasoned opinion that the veteran's left upper extremity 
symptoms were manifestations of a non-service-connected 
psychiatric disorder, and the Board is satisfied that that 
examination is adequate to equitably adjudicate this claim.  
Since that 2008 neurological examination properly and 
comprehensively addressed all matters requested by the Board 
on remand, the Board finds that there has been no resultant 
prejudice to the Veteran, and that an additional rheumatology 
examination is not necessary.
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim for 
secondary service connection for left upper extremity 
neuropathy on appeal, without directing or accomplishing any 
additional notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See also Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected one.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The Veteran contends that he currently suffers from left 
upper extremity neuropathy, to include left-sided numbness 
and weakness, that is proximately due to or the result of his 
service-connected mid-back fibromyositis.

However, the evidence of record does not demonstrate that the 
Veteran has organic neurological disability manifested by 
left upper extremity neuropathy.  In this regard, the Board 
notes that the Veteran is service connected for left shoulder 
strain, and that no left upper extremity symptoms 
attributable thereto may be considered in determining 
entitlement to service connection for a separate neurological 
disability of that upper extremity.

A review of the evidence discloses that August 1974 VA 
examination was negative for findings or diagnoses of upper 
extremity neuropathy associated with mid-back fibromyositis.

July 1975 VA medical records show that the Veteran was seen 
after he was in an automobile accident and gave a history of 
trauma to the left posterior flank.  Neurological examination 
was normal.  The impression was questionable trauma.

On January 1977 VA outpatient examination, the Veteran 
complained of intermittent back pain without neurological 
symptoms.  On current examination, motor testing and 
sensation were within normal limits.

On March 1977 VA examination, the Veteran complained of mid 
and lower back pain, but neurological examination was normal.

In June 1979, the Veteran was hospitalized at a VA medical 
facility with complaints of upper extremity arthralgia.  
Examination showed full range of motion of the extremities.  
Neurological examination showed 4 to 5/5 motor strength with 
poor cooperation.  Sensation was intact.  The diagnosis was 
arthralgia, probable viral syndrome.

On July 1979 VA examination, the Veteran complained of pain 
in the mid and lower back.  Examination was negative for 
findings or diagnoses of upper extremity neuropathy 
associated with any back disability.

November 1987 VA examination showed 5/5 upper extremity 
strength and no atrophy, and there were no findings or 
diagnoses of upper extremity neuropathy on neurological 
examination.

The Veteran was neurologically intact on January 1992 VA 
outpatient examination.

March 1997 neurological examination by J. E., M.D., was 
negative.

August 1997 VA examination was negative for findings or 
diagnoses of upper extremity neuropathy associated any back 
disability.

May 1998 VA examination showed diminished strength on the 
left which the examiner noted was characterized by lapse of 
effort.  The examiner opined that the veteran's left shoulder 
pain was likely a post-traumatic sequela of an inservice 
injury, and the Board notes that the Veteran is service 
connected for left shoulder strain.

July 2001 VA outpatient examination showed 5-/5 upper 
extremity strength.

February 2002 examination by G. E., F.P., showed left 
shoulder pain and 4/5 left hand weakness, with decreased 
sensation in the fingers of the left hand.  There was no 
medical opinion linking any left upper extremity pathology to 
the veteran's mid-back fibromyositis.

On May 2002 VA outpatient examination, the Veteran complained 
of left arm tingling.  On examination, there was full range 
of motion of the left shoulder, elbow, wrist, and fingers.  
On neurological examination, upper extremity deep tendon 
reflexes were 2/2 and symmetrical, and sensation was intact 
in the arms and hands.  The assessment was left bicep and 
sartorius muscle spasm.  There was no medical opinion linking 
any left upper extremity pathology to the veteran's mid-back 
fibromyositis.

On October 2002 VA neurological examination, the Veteran gave 
a 2- to 3-year history of left shoulder joint pain which 
caused numbness and tingling in the arm and hand.  
Examination showed good +5/5 strength in the left shoulder 
girdle, arm, hand, and fingers.  The examiner noted that the 
Veteran had a flat affect and hypophonic voice, a tendency to 
stray from answering questions directly, and a high focus on 
pain symptoms related to the left shoulder and back.  The 
impression was significant difference in sensory perception 
in the left arm compared with the right, with normal motor 
findings except for pain.  The examiner stated that he could 
not comment on the relationship of the veteran's service-
connected mid-back fibromyositis to the pain or sensory 
deficits on current examination, but he concluded that there 
appeared to be no neurological deficit of the left shoulder, 
arm, forearm, hand, or fingers.

On September 2003 VA outpatient examination, the Veteran 
complained of intermittent left-sided numbness including the 
arm and shoulder.  Examination showed 4/5 muscle strength.

On July 2007 VA neurological examination, the Veteran 
complained of left-sided numbness from the neck to the 
shoulder and arm.  Examination showed much pain during active 
range of motion testing of both shoulders.  Sensory 
examination showed a 60% deficit in the left neck, shoulder, 
and arm compared to the right side, and was normal below the 
elbows bilaterally.  Left upper extremity motor examination 
was normal.  The impression was cervical spinal canal 
stenosis at C5-6 with multiple levels of foraminal narrowing 
from degenerative processes.  There was no medical opinion 
linking any left upper extremity pathology to the veteran's 
mid-back fibromyositis.

The diagnosis on December 2008 VA orthopedic examination was 
left shoulder residual injury, and there were no findings 
pertaining to any disability manifested by left upper 
extremity neuropathy.

On December 2008 VA neurological examination, the Veteran 
gave a 4- to 5-year history of use- or sleep-related tingling 
dysesthesias in the left lower (sic) extremity, accompanied 
by numbness in all fingers.  On examination, the Veteran 
complained of pain in all extremities, but the examiner noted 
that his affect indicated no pain.  He was able to lock his 
fingers behind his head and rotate the upper extremities 
posteriorly with minimal ache in the shoulders except right 
rotation and left lateral flexion.  On neurological 
examination, sensation was intact in the upper extremities.  
The diagnoses included generalized anxiety disorder with 
somatoform disorder.  The physician noted use-related 
tingling dysesthesias affecting the entire upper extremities 
including all fingers, but negative Phalen's and Tinel's 
tests for entrapment neuropathy.  There was no evidence of 
radiculopathy on neurological examination, which did show an 
isolated deficit of executive function (with intact memory 
and cognition).  The examiner commented that this pattern was 
indicative of depression and/or anxiety, and opined that the 
veteran's chief complaint - upper extremity numbness that 
included all fingers - could not be explained by a 
neurological syndrome, but rather was a symptom of an anxiety 
disorder.   
        
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Where, as here, there is no competent 
evidence that shows the existence of an organic neurological 
disability manifested by left upper extremity neuropathy for 
which service connection is sought (and hence, no evidence of 
a nexus between any such disability and a service-connected 
disability), there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the competent medical evidence of record does not show the 
current existence of organic left upper extremity neuropathy, 
the Board finds that service connection therefor is not 
warranted.  In reaching this determination, the Board 
reiterates that, although the Veteran is service connected 
for left shoulder strain, no left upper extremity symptoms 
attributable thereto may be considered in determining 
entitlement to service connection for a separate organic 
neurological disability of that upper extremity.  On the most 
recent 2008 VA neurological examination, the physician 
determined that the Veteran did not have organic neurological 
disability manifested by left upper extremity neuropathy, but 
rather, that his left upper extremity symptoms were 
manifestations of a non-service-connected psychiatric 
disorder.  The Board accords great probative value to the 
2008 VA examiner's findings, conclusions, and opinion, 
inasmuch as they were formulated after a thorough review of 
all evidence of record contained in the claims folder, the 
veteran's medical history, and current examination of the 
Veteran.  Thus, the Board finds the 2008 VA examiner's 
findings, observations, and conclusions to be dispositive of 
the question of secondary service connection for left upper 
extremity neuropathy, and that this well-reasoned medical 
opinion militates against the claim.  The Veteran has 
submitted no medical opinion to the contrary (i.e., showing 
the current existence of organic left upper extremity 
neuropathy that is related to his service-connected mid-back 
fibromyositis).  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).    
   
In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claim.  While the Veteran may 
believe that he currently has organic left upper extremity 
neuropathy that is related to his service-connected back 
disability, there is no credible evidentiary support for such 
contention.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own upper extremity symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman 
without the appropriate medical training or expertise, the 
appellant simply is not competent to render an opinion on 
medical matters such as whether his left upper extremity 
symptoms are symptoms of an organic neurological disability 
or whether they are related to his service-connected mid-back 
fibromyositis.  See Bostain v. West,       11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for left upper extremity neuropathy must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Secondary service connection for left upper extremity 
neuropathy is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all development action needed to 
fairly adjudicate the T/R claim on appeal has not been 
accomplished.  

Received in April 2007 was a statement from the Veteran 
wherein he claimed service connection for hypertension.  
Received in February 2008 was a statement from the Veteran 
wherein he claimed service connection for kidney and liver 
disabilities.  Received in March 2009 was a statement from 
the Veteran wherein he claimed service connection for carpal 
tunnel syndrome.  

Inasmuch as a T/R is based on consideration of all of a 
veteran's service-connected disabilities, the Board finds 
that the veteran's claims for service connection for 
additional disabilities are inextricably-intertwined with the 
pending T/R claim, and must be adjudicated by the RO prior to 
an appellate decision on the T/R issue on appeal.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should adjudicate the 
veteran's new claims for service 
connection for hypertension, kidney and 
liver disabilities, and carpal tunnel 
syndrome.

2.  Thereafter, the RO should 
readjudicate the T/R claim based on 
consideration of all of the veteran's 
service-connected disabilities in light 
of all pertinent evidence and legal 
authority.   

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


